Case 6:15-cv-01855-TAD-CBW Document 295-1 Filed 07/26/19 Page 1 of 11 PageID #:
                                  11344


                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF LOUISIANA
                                LAFAYETTE DIVISION

 TOTAL REBUILD, INC.                    )
                                        )
      Plaintiff/Counterclaim-Defendant, )               Civil Action No. 6:15-cv-01855-BAJ-CBW
                                        )
 v.                                     )               JUDGE BRIAN A. JACKSON
                                        )
 PHC FLUID POWER, L.L.C.,               )               MAGISTRATE JUDGE WHITEHURST
                                        )
      Defendant/Counterclaim-Plaintiff. )               JURY TRIAL DEMANDED
                                        )


      DEFENDANT PHC FLUID POWER, L.L.C.’S MEMORANDUM IN SUPPORT OF
       MOTION IN LIMINE TO PRECLUDE AND EXCLUDE ANY TESTIMONY OR
        EVIDENCE RELATED TO TOTAL REBUILD’S PROFITS AND EXPENSES,
              AND, IN THE ALTERNITIVE, MOTION TO SHOW CAUSE


        In support of its Motion in Limine to Preclude and Exclude any Testimony or Evidence

 Related to Total Rebuild’s (“Total’s”) Profits and Expenses (“Motion”), Defendant PHC Fluid

 Power, L.L.C. (“PHC”) states as follows:

 I.     INTRODUCTION

        PHC is once again before this Court seeking relief due to Total’s failure to supplement its

 discovery responses. Not only has Total failed to supplement its answer to Interrogatory 15, which

 pertained to Total’s profits and expenses related to the ‘428 Patent, but it has relied on the same

 information in the report of John W. Royston, Total’s proffered damages expert. This utter

 disregard for the Rules and Order of this Court should not be allowed to continue. Accordingly, as

 discussed more fully below, Total should be precluded from offering testimony or evidence related

 to Total’s profits and expenses for the ‘428 Patent.




                                                  1
Case 6:15-cv-01855-TAD-CBW Document 295-1 Filed 07/26/19 Page 2 of 11 PageID #:
                                  11345


 II.     FACTS

         On August 5th, 2016, PHC served upon Total, Defendant’s First Interrogatories And

 Requests For The Production Of Documents And Things (“First Set of Interrogatories”). (Exhibit

 1, Total’s Answers). In those Interrogatories, PHC asked:

         For any products identified in response to Interrogatory No. 11,1 provide the
         revenues and profits generated from the sale of such products and all expenses used
         in the calculation of such profits.

 (Id. at 11-12).

         On September 2, 2016, Total served its Answers To Defendant’s First Interrogatories And

 Responses To First Requests For The Production Of Documents And Things (“Total’s Answers”),

 and in response to Interrogatory 15 stated:

         As such information includes highly sensitive business related information,
         including customer information, unit pricing, and other financial information which
         is competitive business information that PHC would not have access but for this
         litigation, such answer has been provided to Counsel for PHC under Protective
         Order [Doc. 39-2] as Exhibits A & C marked "Highly Confidential/Attorneys’ Eyes
         Only";

         See also Total’s documents produced on August 23, 2016, marked as Exhibit B to
         Total's Disclosure of Asserted Claims and Preliminary Infringement Contentions
         and Accompanying Document Production.

 (Id. at 11-12). On May 23, 2017, Total supplemented its answers to Interrogatory 15 stating:

         Total objects to PHC’s attempt in its April 26, 2017 correspondence to redefine the
         scope of Interrogatory No. 15 by attempting to amend its reference from
         Interrogatory No. 11 to now Interrogatory No. 13. 2 Nonetheless, in the interest of



 1
   Interrogatory 11 sates: “Provide an accounting of all royalties, license fees, or other monies paid
 pursuant to licenses or sublicenses to the '428 Patent, and identify the sources of any such royalties,
 license fees, or other monies by name and address of the paying and receiving entities.” (Exhibit
 1 at 10, Total’s Answers).
 2
   Interrogatory 13 sates: “Identify (by product name, model number, or other indicia) each product
 ever made, sold, offered for sale, or licensed by Plaintiff or any prior assignee that embodies,
 practices, or uses any of the alleged inventions claimed in the ‘428 Patent and identify the specific
 claim(s) of the ‘428 Patent that are embodied, practiced, or used in or by such product or service,
                                                   2
Case 6:15-cv-01855-TAD-CBW Document 295-1 Filed 07/26/19 Page 3 of 11 PageID #:
                                  11346


        cooperation, Total identifies Exhibits A, C, and I, previously produced and marked
        “Highly Confidential/Attorneys’ Eyes Only” under Protective Order [Doc. 39-2],
        as responsive;

        See also Total’s documents produced on August 23, 2016, marked as Exhibit B to
        Total’s Disclosure of Asserted Claims and Preliminary Infringement Contentions
        and Accompanying Document Production.

 (Exhibit 2 at 5-6, Supplemental Answers to Interrogatories). A review of Total’s production

 Exhibits A, B, C, and I, shows that none of the documents include any “expenses used in the

 calculation of [Total’s] profits” related to the ‘428 Patent.3

        This information was also included in PHC’s Request for Production:

        Request No. 42: Produce complete unaudited financial data (including but not
        limited to revenue, profits, losses, and expenses) for Plaintiff for August 8, 2000 to
        the present.

        Response to Request No. 42[:] Subject to the Court’s Protective Order in this matter
        and any applicable privileges, all responsive documents are available for
        Defendant’s inspection, in mutually-agreeable circumstances, as they are kept in
        the usual course of business.

 (Exhibit 2 at 34, Total’s Answers).

        Interrogatory 15 was subject to PHC’s Motion to Compel filed on May 12, 2017. (Dkt.

 115). In that Motion, PHC noted “Total has provided information related to only revenues, not

 profits or expenses” and requested “Total be ordered to supplement its response to Interrogatory

 No. 15 to provide the expenses and profits generated from the sale of all systems that Total alleges

 embody, practice, or use asserted claims of the ’428 Patent.” (Dkts. 115, 115-1). The Court ruled




 and identify whether said products were marked with the ‘428 Patent pursuant to 35 U.S.C. § 287.”
 (Exhibit 1 at 10-11, Total’s Answers).
 3
   Total’s production Exhibits A, B, C, and I consist of 308 pages, some of which include documents
 labeled Attorney’s Eyes Only. PHC is happy to supplement its filing with those documents at the
 Court’s request.
                                                   3
Case 6:15-cv-01855-TAD-CBW Document 295-1 Filed 07/26/19 Page 4 of 11 PageID #:
                                  11347


 on July 11, 2017 that “Total Rebuild is to supplement their responses once information becomes

 available.” (Dkt. 136 at 2).

        Terry Lavergne, Total’s 100% owner, was deposed on July 12, 2017. (Exhibit 3, Lavergne

 Dep. 15:7-16:4, July 12, 2017). In his deposition, Mr. Lavergne testified neither he nor Total’s

 general office manager would know what the expenses were for each job noting that those numbers

 are kept in their heads. (Id. at 249:13-250:12, 254:6-22). Therefore, he could only “approximately”

 know “about” the profit margin on each system sold. (Id. at 250:13-252:16, 310:23-31:2). Mr.

 Lavergne further testified that “[Total does not] keep up with profit margins.” (Id. at 311:11-19).

        During his deposition, Mr. Lavergne oscillated between stating Total had the requested

 documents and claiming Total did not have the documents. (Compare Id. at 248:13-249:12,

 251:17-23 (Mr. Lavergne testified that, despite not previously producing them or including them

 in his interrogatory responses, he indeed had vendor receipts, invoices, P&As.), with Id. at 251:5-

 16, 252:17-253:2 (“Again, we didn’t have a server. I don’t have all of this stuff.” “It all got washed

 away in the flood.”)). Mr. Lavergne further oscillated between stating that putting together the

 requested information would take “a couple of days” to calculate the expenses to build a machine

 and claiming that he would have to “bring a CPA in” to calculate expenses and profits. (Compare

 Id. at 252:17-253:7, July 12, 2017, with Id. at 307:8-309:4). Regardless, Mr. Lavergne and Total

 neither calculated the expenses nor brought in a CPA. Total never further supplemented its

 responses to Interrogatory 15.

        Over a year later, Total proffered the expert report of John W. Royston, EA (“Royston

 Report”) to evaluate the alleged damages suffered by Total. (Exhibit 4, Royston Report). The

 Royston Report included a “cost per unit” of three Total machines and, using that cost per unit,

 calculated a profit margin. Mr. Royston’s damages calculations are directly based on the cost per



                                                   4
Case 6:15-cv-01855-TAD-CBW Document 295-1 Filed 07/26/19 Page 5 of 11 PageID #:
                                  11348


 unit and profit numbers. No documentation was served in support of the Royston Report that would

 indicate how Mr. Royston determined what each unit cost. It is clear Mr. Lavergne either was

 untruthful regarding his knowledge of Total’s expenses and profits or Total provided to Mr.

 Royston financial information that was knowingly withheld from PHC (and remains withheld).

 III.   ARGUMENT

        Total has failed to comply with the basic requirements of Federal Rule of Civil Procedure

 26(a)(2)(B), (e) and the July 11, 2017 Order of this Court. Despite its obligations, Total has not

 fully answered Interrogatory 15 in the almost two years since the First Interrogators were served.

 Not only has Total withheld information related to the costs and expenses relating to its machines

 to the detriment of PHC, but Total has also relied upon the same un-produced and supposedly

 unavailable information in the Royston Report. Accordingly, any evidence or testimony pertaining

 to Total’s alleged damages, including the Royston Report and the testimony of Mr. Royston,

 should be barred.

        A.      Total’s Failure to Supplement its Answer to Interrogatory 15 Violates Federal
                Rules of Civil Procedure Rule 26(a)(2)(b), 26(e) and the July 11, 2017 Order
                of this Court.

        Total has failed to meet its duty to supplement its disclosures pursuant to Federal Rule of

 Civil Procedure 26(e), which states:

        (e) Supplementing Disclosures and Responses.
        (1) In General. A party who has made a disclosure under Rule 26(a)—or who has
        responded to an interrogatory, request for production, or request for admission—
        must supplement or correct its disclosure or response:
        (A) in a timely manner if the party learns that in some material respect the
        disclosure or response is incomplete or incorrect, and if the additional or corrective
        information has not otherwise been made known to the other parties during the
        discovery process or in writing; or
        (B) as ordered by the court.




                                                  5
Case 6:15-cv-01855-TAD-CBW Document 295-1 Filed 07/26/19 Page 6 of 11 PageID #:
                                  11349


 Fed. R. Civ. P. 26(e). Notably, the Court has already addressed this issue, ordering that “Total

 Rebuild is to supplement their responses once information becomes available.” (Dkt. 136 at 2).

        Not only was Total required to supplement its answer to Interrogatory 15 in the regular

 course of litigation, but it had a duty to disclose its expenses and profits as part of its “cost per

 unit” calculation in the Royston Report.

        Federal Rule of Civil Procedure 26(a)(2)(b) is clear about what must be disclosed with an

 expert report:

        (B) Witnesses Who Must Provide a Written Report. Unless otherwise stipulated or
        ordered by the court, this disclosure must be accompanied by a written report . . . .
        The report must contain:
        (i) a complete statement of all opinions the witness will express and the basis and
        reasons for them;
        (ii) the facts or data considered by the witness in forming them;
        (iii) any exhibits that will be used to summarize or support them;
        (iv) the witness’s qualifications, including a list of all publications authored in the
        previous 10 years;
        (v) a list of all other cases in which, during the previous 4 years, the witness testified
        as an expert at trial or by deposition; and
        (vi) a statement of the compensation to be paid for the study and testimony in the
        case.

 Fed. R. Civ. P. 26(a)(2)(B). The witness’s “facts or data” extends to all material Mr. Royston

 “considered” in forming his opinions, “regardless of when those materials were received,

 generated, reviewed, or used.” Diaz v. Goodyear Tire & Rubber Co., No. CV 07-353-B-M2, 2009

 WL 10679373, at *2 (M.D. La. Mar. 31, 2009) (citing Estate of Manship v. U.S., 236 F.R.D. 291,

 295 (M.D. La. 2006)).

        Mr. Royston’s Report lacks any explanation of the facts or data he considered in making

 his calculations of Total’s costs and profits.4 For example, Mr. Royston’s report states, without



 4
   The Royston Report and Mr. Royston’s qualifications are deficient in a multitude of ways that
 are outside the scope of this Motion and are in addition to Total’s failure to comply with Rule 26
                                                    6
Case 6:15-cv-01855-TAD-CBW Document 295-1 Filed 07/26/19 Page 7 of 11 PageID #:
                                  11350


 any explanation or citation, that the “cost per unit” for the Two-Pump 20K Test System-HSF202-

 GW60 is $10,925.00. (Exhibit 4, Royston Report). There is no data, either in the Royston Report

 or Total’s production, to support that sum. (Id.).

        Mr. Royston then subtracted $10,925.00 from the sales price of $19,850 to reach a profit

 margin of $8,925, or 45%. Mr. Royston applied the profit margin of $8,925 to each of the seven

 alleged infringing sales of PHC units that Mr. Royston believed to be similar.5 (Id.). Mr. Royston

 applied the same process to two other Total units, reaching a “total profit loss” of $96,953.00. (Id.).

        Because of Total’s flouting of the Rules, it is impossible to determine the veracity of Mr.

 Royston’s calculations.

        B.      Total Should Be Precluded From Offering Any Evidence of Profits or
                Expenses in Support of a Request for Damages.

        Pursuant to Federal Rule of Civil Procedure 37(c)(1):

        If a party fails to provide information or identify a witness as required by Rule 26(a)
        or (e), the party is not allowed to use that information or witness to supply evidence
        on a motion, at a hearing, or at a trial, unless the failure was substantially justified
        or is harmless. In addition to or instead of this sanction, the court, on motion and
        after giving an opportunity to be heard:
        (A) may order payment of the reasonable expenses, including attorney's fees,
        caused by the failure;
        (B) may inform the jury of the party’s failure; and
        (C) may impose other appropriate sanctions, including any of the orders listed in
        Rule 37(b)(2)(A)(i)-(vi).

 Fed. R. Civ. P. 37(c)(1).

        The sanctions for Total’s failure to supplement are the same for its violation of the Court’s

 July 11, 2017 Order.

        (b) Failure to Comply with a Court Order. . . .


 and the Court’s July 11, 2017 Order. PHC anticipates filing a Daubert motion regarding Mr.
 Royston if Total Rebuild intends to call him as a witness after the resolution of this Motion.
 5
   Mr. Royston offers no explanation on how he determined the units were similar and appears to
 have no expertise in the relevant field.
                                                      7
Case 6:15-cv-01855-TAD-CBW Document 295-1 Filed 07/26/19 Page 8 of 11 PageID #:
                                  11351


        (2) Sanctions Sought in the District Where the Action Is Pending.
        (A) For Not Obeying a Discovery Order. If a party . . . fails to obey an order to
        provide or permit discovery . . . the court where the action is pending may issue
        further just orders. They may include the following:
        (i) directing that the matters embraced in the order or other designated facts be taken
        as established for purposes of the action, as the prevailing party claims;
        (ii) prohibiting the disobedient party from supporting or opposing designated
        claims or defenses, or from introducing designated matters in evidence;
        (iii) striking pleadings in whole or in part;
        (iv) staying further proceedings until the order is obeyed;
        (v) dismissing the action or proceeding in whole or in part;
        (vi) rendering a default judgment against the disobedient party; or
        (vii) treating as contempt of court the failure to obey any order except an order to
        submit to a physical or mental examination.

 Fed. R. Civ. P. 37(b)(2).

        When a party has breached its duty to supplement, as Total has done here, “the trial court

 has the discretion to exclude evidence, grant a continuance, or take any other action it may deem

 appropriate.” Lewis v. Darce Towing Co., 94 F.R.D. 262, 266 (W.D. La. 1982) (citing Murphy v.

 Magnolia Electric Power Ass'n., 639 F.2d 232 (5th Cir. 1981)). When exercising its discretion on

 whether to exclude the evidence, the Court considers:

        (1) the importance of the witnesses’ testimony;
        (2) the prejudice to the opposing party of allowing the witnesses to testify;
        (3) the possibility of curing such prejudice by granting a continuance; and
        (4) the explanation, if any, for the party’s failure to comply with the discovery
        order.

 Sierra Club, Lone Star Chapter v. Cedar Point Oil Co. Inc., 73 F.3d 546, 572 (5th Cir. 1996)

 (citing Bradley v. United States, 866 F.2d 120, 125 (5th Cir. 1989)).

        While it is hard to argue the unimportance of an expert witness’s testimony on damages,

 any importance is far outweighed by the incurred prejudice to PHC, the inability to cure, and the

 lack of any justification that could excuse Total’s failure to timely disclose. PHC has struggled,

 throughout this litigation, to obtain the very information on which Mr. Royston supposedly relied




                                                  8
Case 6:15-cv-01855-TAD-CBW Document 295-1 Filed 07/26/19 Page 9 of 11 PageID #:
                                  11352


 in drafting his report and reaching his conclusions. Clearly, at some point this information became

 available to Total, yet it failed to comply with the Court’s Order. (Dkt. 136).

        The prejudice to PHC is undeniable: Without the underlying documentation or information

 to support Total’s alleged expenses and revenue, PHC cannot make a competent rebuttal argument

 at trial. A continuance, at this stage, would do little to rectify Total’s failure as it has showed,

 repeatedly, that it has no intent to produce such documents or information. Moreover, this action,

 initially filed in June 2015, is now more than four years old and any further delay will continue to

 harm and prejudice PHC and waste the resources not just of the parties, but those of the Court.

        Due to Total’s repeated failure to supplement, in direct disobedience of the Court’s Order,

 the appropriate sanction is for this Court to prohibit Total from “supporting or opposing designated

 claims or defenses, or from introducing designated matters in evidence.” Fed. R. Civ. P.

 37(b)(2)(A)(ii).

        Accordingly, the Court should rule that Total is not allowed to present any testimony or

 evidence of its alleged expenses and profits, including the Royston Report at trial.

        C.      In the Alternative, the Court Should Require Total to Show Cause as to Why
                the Court Should Not Hold It in Contempt.

        Total’s refusal to supplement its answer to Interrogatory 15 extends beyond a failure to

 comply with its discovery obligations. It is in direct violation of the Court’s July 11, 2017 Order.

 Because PHC is forced to, yet again, ask this Court for relief, the Court should require Total to

 show cause as to why the Court should not hold it in contempt and order Total pay PHC’s expenses,

 including attorney’s fees, and the cost of filing this Motion, caused by its failure.

 IV.    CONCLUSION

        For the reasons discussed herein, PHC’s Motion in Limine to Preclude and Exclude any

 Testimony or Evidence Related to Total’s Profits and Expenses should be granted.

                                                   9
Case 6:15-cv-01855-TAD-CBW Document 295-1 Filed 07/26/19 Page 10 of 11 PageID #:
                                   11353




        Dated: July 26, 2019

                                     Respectfully submitted,

                                     MILLER LEGAL PARTNERS PLLC

                                     /s/    Samuel F. Miller
                                     Samuel F. Miller, TN Bar No. 22936
                                     Nicholas R. Valenti, TN Bar No. 35420
                                     Sara R. Ellis, TN Bar 30760
                                     Fifth Third Center – Suite 2000
                                     424 Church Street
                                     Nashville, Tennessee 37129
                                     Tel/Fax: (615) 988-9011
                                     Email: smiller@millerlegalpartners.com
                                            nvalenti@millerlegalpartners.com
                                            sellis@millerlegalpartners.com

                                     NEUNERPATE

                                     /s/ Cliff A. Lacour
                                     Brandon W. Letulier - #28657
                                     Cliff A. LaCour - #30581
                                     One Petroleum Center, Suite 200
                                     1001 West Pinhook Road
                                     Lafayette, Louisiana 70503
                                     Tel: (337) 237-7000
                                     Fax: (337) 233-9450
                                     Email: bletulier@neunerpate.com

                                     Attorneys for PHC Fluid Power, L.L.C.




                                       10
Case 6:15-cv-01855-TAD-CBW Document 295-1 Filed 07/26/19 Page 11 of 11 PageID #:
                                   11354


                                 CERTIFICATE OF SERVICE


         The undersigned certifies that on this 26th day of July 2019, a copy of the foregoing was

  served on counsel of record listed below via the Court’s ECF system:

         William W. Stagg
         Chase A. Manuel
         Steven G. Durio
         Durio, McGoffin, Stagg & Ackermann, PC
         220 Heymann Boulevard (70503)
         Post Office Box 51308 Lafayette, LA
         70505-1308
         Bill@dmsfirm.com
         Chase@dmsfirm.com
         Buzz@dmsfirm.com

         Brandon W. Letulier
         Cliff A. LaCour
         NeunerPate
         One Petroleum Center, Suite 200
         1001 W. Pinhook Road
         Lafayette, LA 70503
         bletulier@neunerpate.com
         clacour@neunerpate.com

                                                     s/     Samuel F. Miller__
                                                     Samuel F. Miller




                                                11
